     Case 2:17-cv-02360-VBF-PJW Document 44 Filed 06/05/20 Page 1 of 2 Page ID #:143



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10     JESUS JORGE FLORES-RAMIREZ,           )   Case No. CV-17-2360-VBF (PJW)
                                             )
11                      Plaintiff,           )   ORDER ACCEPTING REPORT AND
                                             )   ADOPTING FINDINGS, CONCLUSIONS,
12                v.                         )   AND RECOMMENDATIONS OF UNITED
                                             )   STATES MAGISTRATE JUDGE
13     THREE UNKNOWN FEDERAL TASK            )
       FORCE AGENTS, et al.,                 )
14                                           )
                                             )
15                      Defendants.          )
                                             )
16
17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the motion
18     to dismiss the First Amended Complaint, the records on file herein,
19     and the Report and Recommendation of the United States Magistrate
20     Judge.   The time for filing objections has expired and no objections
21     have been filed.     The Court accepts the findings and recommendations
22     of the Magistrate Judge and adopts them as its own findings and
23     conclusions.1
24
25
26
27
28          1
              The Court notes that there was a typo at page 3, line 26 of
      the Report and Recommendation and deletes the word “not” in the
      sentence that reads, “Thus, there is no reason to suspect that he is
      not entitled to equitable tolling.”
     Case 2:17-cv-02360-VBF-PJW Document 44 Filed 06/05/20 Page 2 of 2 Page ID #:144



 1           IT IS THEREFORE ORDERED that the motion to dismiss is granted
 2     and the action is dismissed with prejudice.
 3
 4     Dated: June 5, 2020
 5
 6                                              VALERIE BAKER FAIRBANK
                                             UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
